Citation Nr: 1034664	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-30 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim for entitlement to service connection claim for peripheral 
neuropathy, and if so may such claim be granted, for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956 and 
from January 1962 to June 1979.  The Veteran died in June 2006; 
the appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.  A March 1997 rating action denied the Veteran service 
connection for peripheral neuropathy, finding the disorder had 
not been medically diagnosed.  

2.  In February 2003, the Veteran filed a claim to reopen service 
connection for peripheral neuropathy, which claim remained 
pending at the time of the Veteran's death in June 2006.   

3.  Evidence added to the record since the March 1997 rating 
decision and prior to the Veteran's June 2006 death, related to 
an unestablished fact necessary to substantiate the Veteran's 
service connection claim for peripheral neuropathy, and raised a 
reasonable possibility of substantiating the claim.

4.  The only medical opinion of record, at the time of the 
Veteran's death, provided, at least, an arguable nexus between 
service connected diabetes mellitus, type II, and his diagnosed 
peripheral neuropathy.  



CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied the Veteran's 
service connection claim for peripheral neuropathy is final.  38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

2.  Evidence added to the record since the March 1997 rating 
decision, denying the Veteran's service connection claim 
peripheral neuropathy, but prior to his June 2006 death, is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  With resolution of reasonable doubt in the Appellant's favor 
and based on the evidence of record at the time of his death, the 
criteria for service connection for peripheral neuropathy, as 
secondary to diabetes mellitus, type II, are met, for accrued 
benefits purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1114(l), 1131, 1137, 5107, 5121 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.350-3.352, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the appellant's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq.  Given the favorable outcome of below, no 
conceivable prejudice to the appellant that could result from 
this adjudication.  

Accrued Benefits Claim

The appellant seeks accrued benefits based upon the Veteran's 
February 2003 claim to reopen service connection for peripheral 
neuropathy, which was pending at the time of his death in June 
2006.  

      Legal Criteria and Analysis

Accrued benefits are "periodic monetary benefits...authorized 
under laws administered by [VA], to which a payee was entitled at 
his or her death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid..."38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a) (as amended 
71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  An application 
for accrued benefits must be filed within 2 years after the date 
of death.  See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000(c) (2009).  In this case, the Veteran died in June 2006 
and the appellant filed her claim in July 2006.  Therefore, her 
claim was timely filed with VA.  

In addition, in order for the appellant to be entitled to accrued 
benefits, the Veteran must have had a claim pending at the time 
of his death for such benefits or else be entitled to them under 
an existing rating or decision.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998); Zevalkink v. Brown, 6 Vet. App. 483 
(1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996).  This element has 
been met as well.  The record reflects that, at the time of his 
June 2006 death, the Veteran had filed a claim to reopen a 
service connection claim for peripheral neuropathy, to include as 
secondary to diabetes mellitus, type II, which had not been 
adjudicated by the RO.  See 38 C.F.R. § 3.160(c) (defining 
"pending claim" as an application that has not been fully 
adjudicated); 38 C.F.R. § 3.160(d) (defining "fully adjudicated 
claim" as one that has been allowed or disallowed by the agency 
of original jurisdiction and become final by expiration of the 
one-year period after date of notice or by denial on appellate 
review).

An additional threshold question that must be addressed in any 
claim for VA benefits is whether the appellant is a proper 
claimant for the benefit sought.  If she is not established as a 
proper claimant, the claim can proceed no further.  The appellant 
has the burden to establish her status as claimant.  Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994) (citing Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991)).

The appellant is seeking to reopen a service connection claim for 
peripheral neuropathy, to include as secondary to diabetes 
mellitus, type II, as the widow of the deceased Veteran.  
Significantly, in connection with an unrelated claim, the Veteran 
submitted his marriage certificate, issued by the state of 
Alabama, confirming the Veteran's marriage to the appellant in 
November 1956.  What is more, the appellant submitted the 
Veteran's death certificate, issued by the state of Alabama, on 
which she is listed as the Veteran's surviving spouse.  
Accordingly, the appellant has sufficiently established her 
eligibility as a claimant under Title 38 of the United States 
Code, as a "surviving spouse."  38 U.S.C.A. § 101(3); 38 C.F.R. 
§§ 3.50, 3.1000(a), (d)(1). 

The Board acknowledges that the appellant has submitted numerous 
documents, both medical and lay, to support her claim; however, 
as she seeks to establish entitlement to VA benefits on an 
accrued basis, only evidence physically and/or constructively of 
record at the time of the Veteran's June 2006 death may be 
considered.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. 
App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  
Accordingly, the Board's evaluation and analysis of the merits of 
the Veteran's claim will be restricted to these pieces of 
evidence.  Id.  

Application to Reopen a Claim for Entitlement to Service 
Connection

A review of the claims folder reflects that a March 1997 rating 
action denied the Veteran's service connection claim for 
peripheral neuropathy.  At this time, the RO considered the 
Veteran's service treatment records, post-service VA and private 
treatment records, and a March 1993 VA Agent Orange examination 
report.  Based on this evidence, the RO determined that there was 
no medical evidence that the Veteran had been medically diagnosed 
with peripheral neuropathy, or any such disorder.  Accordingly, 
the Veteran's claim was denied.  The Veteran did not appeal this 
March 1997 decision within the prescribed time, and it became 
final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002).

The March 1997 rating action is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to 
reopen this claim, the appellant must present or secure new and 
material evidence with respect to that claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record since 
the March 1997.  These include multiple statements from private 
physician E. Allen, M.D., reflecting the Veteran was diagnosed to 
have peripheral neuropathy.  See Private Lower Extremity Arterial 
Report, September 10, 2004; Statement/Opinion, E. Allen, M.D., 
February 25, 2003.

The evidence associated with the claims folder after the March 
1997 rating action and prior to the Veteran's death, presented 
evidence related to a previously unestablished necessary element 
of his claim (a diagnosis of peripheral neuropathy).  The Board 
finds these documents to be new and material evidence, within the 
meaning of 38 C.F.R. § 3.156(a) and the claim for service 
connection is reopened.

Service Connection Claim for Peripheral Neuropathy

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The analysis may be stated briefly.  Pertinent to the present 
analysis, the evidence shows that during his lifetime, the 
Veteran was service connected for numerous disorders, including 
diabetes mellitus, type II.  As has been outlined previously, 
competent medical evidence of record confirms the Veteran's 
diagnosis with peripheral neuropathy.  See Private Lower 
Extremity Arterial Report, September 10, 2004; Statement/Opinion, 
E. Allen, M.D., February 25, 2003.  In a June 2004 statement, Dr. 
Allen provided an opinion that the Veteran had "severe 
peripheral neuropathy and vascular disease as a result of his 
diabetes."  

In any service connection claim, competent medical evidence and 
opinions are highly probative in establishing service connection.  
In the present matter, the only medical opinion of record that 
squarely address the issue of a possible relationship between the 
Veteran's peripheral neuropathy and his military service, and/or 
service connected disorders weighs in favor of the claim.  The 
June 2004 statement of Dr. Allen provided a fairly clear opinion 
that indicates the Veteran's diagnosed peripheral neuropathy was 
likely caused by service connected diabetes mellitus type II.  
Moreover, when read with Dr. Allen's February 2003 statement and 
other private treatment records, there is at least debatably 
clear medical reasoning and logic that the provided opinion was 
based on evaluation of treatment records and contemporaneous 
examination of the Veteran.  

Ultimately, the only competent evidence relevant to the present 
claim is an arguably favorable medical opinion, relating the 
Veteran's diagnosed peripheral neuropathy to his service 
connected diabetes mellitus, type II, which may not disregarded 
without evidence to rebut the provided conclusion.  See Kaiser v. 
Brown, 5 Vet.App. 411, 412 (1993) (finding, in part, that the 
Board may not disregard competent medical conclusions, unless 
there is contrary medical evidence in record to rebut appellant's 
medical evidence).  Therefore, resolving all reasonable doubt in 
favor of the Appellant, the evidence of record tends to weigh in 
favor of the service connection claim for peripheral neuropathy, 
as secondary to diabetes mellitus, type II, or minimally is in 
equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Accordingly, 
the criteria to establish service connection for peripheral 
neuropathy, as secondary to diabetes mellitus, type II have been 
met for accrued benefits purposes.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence being of record at the time of the 
Veteran's death, the claim of entitlement to service connection 
for peripheral neuropathy for accrued benefits purposes is 
reopened.  

Entitlement to service connection for peripheral neuropathy, as 
secondary to diabetes mellitus, is granted, for the purposes of 
accrued benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


